Exhibit 10.2

 

EXECUTION VERSION

 

 

TAX RECEIVABLE AGREEMENT

 

by and among

 

SCIPLAY CORPORATION

 

SCIPLAY PARENT COMPANY, LLC

 

and

 

THE MEMBERS OF SCIPLAY PARENT COMPANY, LLC
FROM TIME TO TIME PARTY HERETO

 

Dated as of May 7, 2019

 

 

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

 

ARTICLE I

 

 

 

 

 

Definitions

 

 

 

 

SECTION 1.1.

Definitions

2

SECTION 1.2.

Rules of Construction

10

 

 

 

 

ARTICLE II

 

 

 

 

 

Determination of Realized Tax Benefit

 

 

 

 

SECTION 2.1.

Basis Adjustments; SciPlay Parent 754 Election

11

SECTION 2.2.

Basis Schedules

11

SECTION 2.3.

Tax Benefit Schedules

11

SECTION 2.4.

Procedures; Amendments

12

 

 

 

 

ARTICLE III

 

 

 

 

 

Tax Benefit Payments

 

 

 

 

SECTION 3.1.

Timing and Amount of Tax Benefit Payments

13

SECTION 3.2.

No Duplicative Payments

15

SECTION 3.3.

Pro-Ration of Payments as Between the Members

15

 

 

 

 

ARTICLE IV

 

 

 

 

 

Termination

 

 

 

 

SECTION 4.1.

Early Termination of Agreement; Acceleration Events

15

SECTION 4.2.

Early Termination Notice

17

SECTION 4.3.

Payment upon Early Termination

17

 

 

 

 

ARTICLE V

 

 

 

 

 

Subordination and Late Payments

 

 

 

 

SECTION 5.1.

Subordination

17

SECTION 5.2.

Late Payments by the Corporation

18

 

 

 

 

ARTICLE VI

 

 

 

 

 

Tax Matters; Consistency; Cooperation

 

 

 

 

SECTION 6.1.

Participation in the Corporation’s and SciPlay Parent’s Tax Matters

18

SECTION 6.2.

Consistency

18

 

i

--------------------------------------------------------------------------------



 

SECTION 6.3.

Cooperation

19

 

 

 

 

ARTICLE VII

 

 

 

 

 

MISCELLANEOUS

 

 

 

 

SECTION 7.1.

Notices

19

SECTION 7.2.

Counterparts

20

SECTION 7.3.

Entire Agreement; No Third-Party Beneficiaries

20

SECTION 7.4.

Severability

20

SECTION 7.5.

Assignments; Amendments; Successors; No Waiver

21

SECTION 7.6.

Titles and Subtitles

22

SECTION 7.7.

Resolution of Disputes; Governing Law

22

SECTION 7.8.

Reconciliation Procedures

23

SECTION 7.9.

Withholding

24

SECTION 7.10.

Admission of the Corporation into a Consolidated Group; Transfers of Corporate
Assets

24

SECTION 7.11.

Confidentiality

25

SECTION 7.12.

Change in Law

25

SECTION 7.13.

Interest Rate Limitation

26

SECTION 7.14.

Independent Nature of Rights and Obligations

26

 

Exhibits

 

 

 

Exhibit A   -   Form of Joinder Agreement

 

 

ii

--------------------------------------------------------------------------------



 

TAX RECEIVABLE AGREEMENT

 

This TAX RECEIVABLE AGREEMENT (this “Agreement”), dated as of May 7, 2019, is
hereby entered into by and among SciPlay Corporation, a Nevada corporation (the
“Corporation”), SciPlay Parent Company, LLC, a Nevada limited liability company
(“SciPlay Parent”), and each of the Members (as defined herein) from time to
time party hereto.

 

RECITALS

 

WHEREAS, SciPlay Parent is treated as a partnership for U.S. Federal income tax
purposes;

 

WHEREAS, SG Social Holding Company I, LLC, a Nevada limited liability company
(“SG Holding I”), and SG Social Holding Company, LLC, a Nevada limited liability
company (“SG Holding”) (such members, together with each other Person who
becomes party hereto pursuant to Section 7.5(a), the “Members”), own member’s
interests in SciPlay Parent in the form of Units (as defined herein);

 

WHEREAS, the Corporation is the manager of SciPlay Parent;

 

WHEREAS, on the date hereof, the Corporation issued shares of its Class A common
stock, par value $0.001 per share (the “Class A Common Stock”), in an initial
public offering of its Class A Common Stock (the “IPO”);

 

WHEREAS, immediately following the consummation of the IPO, the Corporation
acquired (i) existing Units from SG Holding I and (ii) newly issued Units from
SciPlay Parent, in each case using the net proceeds from the IPO (collectively,
the “Unit Purchase”);

 

WHEREAS, the Operating Agreement (as defined herein) provides each Member a
redemption right pursuant to which each Member may cause SciPlay Parent to
redeem all or a portion of its Units from time to time for shares of Class A
Common Stock or, at the Corporation’s option, cash (a “Redemption”), subject to
the Corporation’s right, in its sole discretion, to elect to effect a direct
exchange of cash or shares of Class A Common Stock for such Units between the
Corporation and the applicable Member in lieu of such a Redemption (a “Direct
Exchange”);

 

WHEREAS, SciPlay Parent and each of its Subsidiaries (as defined herein) that is
treated as a partnership for U.S. Federal income tax purposes will have in
effect an election under Section 754 of the Code (as defined herein) for the
Taxable Year (as defined herein) in which any Exchange (as defined herein)
occurs, which election will cause any such Exchange to result in an adjustment
to the Corporation’s proportionate share of the tax basis of the assets owned by
SciPlay Parent or certain of its Subsidiaries; and

 

WHEREAS, the parties to this Agreement desire to provide for certain payments
and make certain arrangements with respect to any tax benefits to be derived by
the Corporation as the result of Exchanges and the making of payments under this
Agreement.

 

--------------------------------------------------------------------------------



 

NOW, THEREFORE, in consideration of the foregoing and the respective covenants
and agreements set forth herein, the parties hereto agree as follows:

 

ARTICLE I

 

Definitions

 

SECTION 1.1.            Definitions.  As used in this Agreement, the terms set
forth in this Article I shall have the following meanings (such meanings to be
equally applicable to (i) the singular and plural, (ii) the active and passive
and (iii) for defined terms that are nouns, the verbified forms of the terms
defined).

 

“Actual Tax Liability” means, with respect to any Taxable Year, the liability
for Covered Taxes of the Corporation (a) appearing on Tax Returns of the
Corporation for such Taxable Year or (b) if applicable, determined in accordance
with a Determination.

 

“Advisory Firm” means an accounting firm that is nationally recognized as being
expert in Covered Tax matters, selected by the Corporation.

 

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly, through one or more intermediaries, Controls, is Controlled by, or
is under common Control with, such first Person.

 

“Agreed Rate” means LIBOR plus 100 basis points.

 

“Agreement” is defined in the preamble.

 

“Amended Schedule” is defined in Section 2.4(b).

 

“Amount Realized” means, with respect to any Exchange at any time, the sum of
(i) the Market Value of the shares of Class A Common Stock or the amount of cash
(as applicable) transferred to a Member pursuant to such Exchange, (ii) the
amount of payments made pursuant to this Agreement with respect to such Exchange
(but excluding any portions thereof attributable to Imputed Interest) and
(iii) the amount of liabilities allocated to the Units acquired pursuant to the
Exchange under Section 752 of the Code.

 

“Attributable” is defined in Section 3.1(b)(i).

 

“Audit Committee” means the audit committee of the Board.

 

“Basis Adjustment” means the increase or decrease to, or the Corporation’s
proportionate share of, the tax basis of the Reference Assets under Section 732,
734(b), 743(b) or 1012 of the Code (or any similar provisions of state, local or
foreign tax Law) as a result of any Exchange or any payment made under this
Agreement. Basis Adjustments are to be calculated in accordance with Treasury
Regulations Section 1.743-1. For purposes of determining the Corporation’s
proportionate share of the tax basis of the Reference Assets with respect to the
Units transferred in an Exchange under Treasury Regulations
Section 1.743-1(b) (or any similar provisions of state, local or foreign tax
Law), the consideration paid

 

2

--------------------------------------------------------------------------------



 

by the Corporation for such Units shall be the Amount Realized. Notwithstanding
any other provision of this Agreement, the amount of any Basis Adjustment
resulting from an Exchange of one or more Units is to be determined as if any
Pre-Exchange Transfer of such Units had not occurred.

 

“Basis Schedule” is defined in Section 2.2.

 

“Beneficial Owner” means, with respect to any security, a Person who directly or
indirectly, through any contract, arrangement, understanding, relationship or
otherwise, has or shares (i) voting power, which includes the power to vote, or
to direct the voting of, with respect to such security or (ii) investment power,
which includes the power to dispose of, or to direct the disposition of, such
security.

 

“Board” means the Board of Directors of the Corporation.

 

“Business Day” means any day other than a Saturday or a Sunday or a day on which
banks located in New York City, New York or Las Vegas, Nevada generally are
authorized or required by Law to close.

 

“Change of Control” means the occurrence of any of the following events:

 

(i)            any “person” or “group” (within the meaning of Sections 13(d) of
the Exchange Act (excluding any “person” or “group” who, on the date of the
consummation of the IPO, is the Beneficial Owner of securities of the
Corporation representing more than 50% of the combined voting power of the
Corporation’s then outstanding voting securities)) becomes the Beneficial Owner
of securities of the Corporation representing more than 50% of the combined
voting power of the Corporation’s then outstanding voting securities;

 

(ii)           (A) the shareholders of the Corporation approve a plan of
complete liquidation or dissolution of the Corporation or (B) there is
consummated an agreement or series of related agreements for the sale or other
disposition, directly or indirectly, by the Corporation of all or substantially
all of the Corporation’s assets, other than such sale or other disposition by
the Corporation of all or substantially all of the Corporation’s assets to an
entity at least 50% of the combined voting power of the voting securities of
which are owned by shareholders of the Corporation in substantially the same
proportions as their ownership of the Corporation immediately prior to such sale
or other disposition;

 

(iii)          there is consummated a merger or consolidation of the Corporation
with any other corporation or other entity, and, immediately after the
consummation of such merger or consolidation, either (A) the board of directors
of the Corporation immediately prior to the merger or consolidation does not
constitute at least a majority of the board of directors of the company
surviving the merger or consolidation or, if the surviving company is a
Subsidiary, the ultimate parent thereof, or (B) all of the Persons who were the
respective Beneficial Owners of the voting securities of the Corporation
immediately prior to such merger or consolidation do not Beneficially Own,
directly or indirectly, more than 50% of the combined voting power

 

3

--------------------------------------------------------------------------------



 

of the then outstanding voting securities of the Person resulting from such
merger or consolidation;

 

(iv)          the following individuals cease for any reason to constitute a
majority of the number of directors of the Corporation then serving: individuals
who were directors of the Corporation on the date of the consummation of the IPO
or any new director whose appointment or election to the Board or nomination for
election by the Corporation’s shareholders was approved or recommended by a vote
of at least two-thirds (2/3) of the directors then still in office who either
were directors of the Corporation on the date of the consummation of the IPO or
whose appointment, election or nomination for election was previously so
approved or recommended by the directors referred to in this clause (iv); or

 

(v)           a “change of control” or similar defined term in any agreement
governing indebtedness of SciPlay Parent or any of its Subsidiaries with
aggregate principal amount or aggregate commitments outstanding in excess of
$25,000,000.

 

Notwithstanding the foregoing, a “Change of Control” shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
Class A Common Stock and Class B Common Stock of the Corporation immediately
prior to such transaction or series of transactions continue to have
substantially the same proportionate ownership in and voting control over, and
own substantially all of the shares of, an entity which owns all or
substantially all of the assets of the Corporation immediately following such
transaction or series of transactions.

 

“Class A Common Stock” is defined in the recitals to this Agreement.

 

“Class B Common Stock” means the Class B common stock, par value $0.001 per
share, of the Corporation.

 

“Code” means the U.S. Internal Revenue Code of 1986, as amended. Unless the
context requires otherwise, any reference herein to a specific section of the
Code shall be deemed to include any corresponding provisions of future Law as in
effect for the relevant taxable period.

 

“Control” means the direct or indirect possession of the power to direct or
cause the direction of the management or policies of a Person, whether through
ownership of voting securities, by contract or otherwise.

 

“Corporation” is defined in the preamble to this Agreement.

 

“Covered Taxes” means any U.S. Federal, state and local and foreign taxes,
assessments or similar charges that are based on or measured with respect to net
income or profits and any interest imposed in respect thereof under applicable
Law.

 

“Cumulative Net Realized Tax Benefit” is defined in Section 3.1(b)(iii).

 

4

--------------------------------------------------------------------------------



 

“Default Rate” means LIBOR plus 500 basis points.

 

“Default Rate Interest” is defined in Section 5.2.

 

“Determination” shall have the meaning ascribed to such term in
Section 1313(a) of the Code or any similar provisions of state, local or foreign
tax Law, as applicable, or any other event (including the execution of IRS
Form 870-AD) that finally and conclusively establishes the amount of any
liability for tax.

 

“Direct Exchange” is defined in the recitals to this Agreement.

 

“Dispute” is defined in Section 7.7(a).

 

“Early Termination Effective Date” means (i) with respect to an early
termination pursuant to Section 4.1(a), the date an Early Termination Notice is
delivered, (ii) with respect to an early termination pursuant to Section 4.1(b),
the date of the applicable Change of Control and (iii) with respect to an early
termination pursuant to Section 4.1(c), the date of the applicable Material
Breach.

 

“Early Termination Notice” is defined in Section 4.2(a).

 

“Early Termination Payment” is defined in Section 4.3(b).

 

“Early Termination Reference Date” is defined in Section 4.2(b).

 

“Early Termination Schedule” is defined in Section 4.2(b).

 

“Exchange” means any (i) Direct Exchange, (ii) Redemption, (iii) transaction
using proceeds of the IPO or the Over-Allotment Option (as defined in the
Operating Agreement) that results in a Basis Adjustment or (iv) distribution
(including a deemed distribution) by SciPlay Parent to a Member that results in
a Basis Adjustment.

 

“Exchange Act” means the Securities and Exchange Act of 1934, as amended, and
applicable rules and regulations thereunder, and any successor to such statute,
rules or regulations.

 

“Exchange Date” means the date of any Exchange.

 

“Expert” is defined in Section 7.8(a).

 

“Final Payment Date” means any date on which a Payment is required to be made
pursuant to this Agreement. The Final Payment Date in respect of (i) a Tax
Benefit Payment is determined pursuant to Section 3.1(a) and (ii) an Early
Termination Payment is determined pursuant to Section 4.3(a).

 

“Hypothetical Tax Liability” means, with respect to any Taxable Year, the
hypothetical liability of the Corporation that would arise in respect of Covered
Taxes, using the same methods, elections, conventions and similar practices used
on the actual relevant Tax

 

5

--------------------------------------------------------------------------------



 

Returns of the Corporation but (i) calculating depreciation, amortization or
other similar deductions, or otherwise calculating any items of income, gain or
loss, using the Corporation’s proportionate share of the Non-Adjusted Tax Basis
as reflected on the Basis Schedule, including amendments thereto, for such
Taxable Year and (ii) excluding any deduction attributable to Imputed Interest
for such Taxable Year. For the avoidance of doubt, the Hypothetical Tax
Liability shall be determined without taking into account the carryover or
carryback of any tax item (or portions thereof) that is attributable to any of
the items described in clauses (i) or (ii) of the previous sentence.

 

“Imputed Interest” means any interest imputed under Section 483, 1272 or 1274 or
any other provision of the Code or any similar provisions of state, local or
foreign tax Law with respect to the Corporation’s payment obligations under this
Agreement.

 

“Independent Directors” means the members of the Board who are “independent”
under the standards of the principal U.S. securities exchange on which the
Class A Common Stock is traded or quoted.

 

“Interest Amount” is defined in Section 3.1(b)(vi).

 

“IPO” is defined in the recitals to this Agreement.

 

“IRS” means the U.S. Internal Revenue Service.

 

“Joinder” means a joinder to this Agreement, in form and substance substantially
similar to Exhibit A to this Agreement.

 

“Joinder Requirement” is defined in Section 7.5(a).

 

“Law” means all laws, statutes, ordinances, rules and regulations of the U.S.,
any foreign country and each state, commonwealth, city, county, municipality,
regulatory or self-regulatory body, agency or other political subdivision
thereof.

 

“LIBOR” means, during any period, a rate per annum equal to the London interbank
offered rate as administered by the ICE Benchmark Administration (or any other
Person that takes over the administration of such rate) for deposits in dollars
for a period of one month (for delivery on the first day of such period), as
published on the applicable Reuters screen page (or such other commercially
available source providing quotations of such rate as may be designated by the
Corporation from time to time in its reasonable discretion) at approximately
11:00 a.m., London time, 2 Business Days prior to the commencement of such
period.

 

“Market Value” means the Common Unit Redemption Price, as defined in the
Operating Agreement.

 

“Material Breach” means the (i) material breach by the Corporation of a material
obligation under this Agreement or (ii) the rejection of this Agreement by
operation of law in a case commenced in bankruptcy or otherwise.

 

6

--------------------------------------------------------------------------------



 

“Member Approval” means written approval by Members whose rights under this
Agreement are attributable to at least 50% of the Units outstanding (excluding
any Units held by the Corporation) immediately after the Unit Purchase (as
appropriately adjusted for any subsequent changes to the number of outstanding
Units). For purposes of this definition, a Member’s rights under this Agreement
shall be attributed to Units as of the time of a determination of Member
Approval. For the avoidance of doubt, (i) an Exchanged Unit shall be attributed
only to the Member entitled to receive Tax Benefit Payments with respect to such
Exchanged Unit (i.e., the Member who Exchanged the Unit or the assignee of such
Member’s rights hereunder) and (ii) an outstanding Unit that has not been
Exchanged shall be attributed only to the Member (or, if applicable, the
assignee of its rights hereunder) entitled to receive Tax Benefit Payments upon
the Exchange of such Unit.

 

“Members” is defined in the recitals to this Agreement.

 

“Net Tax Benefit” is defined in Section 3.1(b)(ii).

 

“Non-Adjusted Tax Basis” means, with respect to any Reference Asset at any time,
the tax basis that such asset would have had at such time if no Basis
Adjustments had been made.

 

“Objection Notice” is defined in Section 2.4(a)(ii).

 

“Operating Agreement” means that certain Amended and Restated Operating
Agreement of SciPlay Parent, dated as of the date hereof, as such agreement may
be further amended, restated, supplemented or otherwise modified from time to
time.

 

“Parties” means the parties named on the signature pages to this agreement and
each additional party that satisfies the Joinder Requirement, in each case with
their respective successors and assigns.

 

“Payment” means any Tax Benefit Payment or Early Termination Payment and in each
case, unless otherwise specified, refers to the entire amount of such Payment or
any portion thereof.

 

“Person” means any individual, corporation, firm, partnership, joint venture,
limited liability company, estate, trust, business association, organization,
governmental entity or other entity.

 

“Pre-Exchange Transfer” means any transfer of one or more Units (i) that occurs
after the consummation of the IPO but prior to an Exchange of such Units and
(ii) to which Section 743(b) of the Code applies.

 

“Realized Tax Benefit” is defined in Section 3.1(b)(iv).

 

“Realized Tax Detriment” is defined in Section 3.1(b)(v).

 

“Reconciliation Dispute” is defined in Section 7.8(a).

 

7

--------------------------------------------------------------------------------



 

“Reconciliation Procedures” is defined in Section 7.8(a).

 

“Redemption” is defined in the recitals to this Agreement.

 

“Reference Asset” means any asset of any member of the SciPlay Parent Group at
the time of an Exchange. A Reference Asset also includes any asset the tax basis
of which is determined, in whole or in part, by reference to the tax basis of an
asset that is described in the preceding sentence, including “substituted basis
property” within the meaning of Section 7701(a)(42) of the Code.

 

“Schedule” means any of the following: (i) a Basis Schedule, (ii) a Tax Benefit
Schedule, (iii) an Early Termination Schedule and (iv) any Amended Schedule.

 

“SciPlay Parent” is defined in the preamble to this Agreement.

 

“SciPlay Parent Group” means SciPlay Parent and each of its direct or indirect
Subsidiaries that is treated as a partnership or disregarded entity for
applicable tax purposes (but excluding any such Subsidiary that is directly or
indirectly held by any entity treated as a corporation for applicable tax
purposes (other than the Corporation)).

 

“Senior Obligations” is defined in Section 5.1.

 

“SG Holding” is defined in the recitals to this Agreement.

 

“SG Holding I” is defined in the recitals to this Agreement.

 

“Subsidiary” means, with respect to any Person and as of any determination date,
any other Person as to which such first Person (i) owns, directly or indirectly,
or otherwise controls, more than 50% of the voting power or other similar
interests of such other Person or (ii) is the sole general partner interest, or
managing member or similar interest, of such other Person.

 

“Tax Benefit Payment” is defined in Section 3.1(b).

 

“Tax Benefit Schedule” is defined in Section 2.3(a).

 

“Tax Return” means any return, declaration, report or similar statement filed or
required to be filed with respect to taxes (including any attached schedules),
including any information return, claim for refund, amended return and
declaration of estimated tax.

 

“Taxable Year” means a taxable year of the Corporation as defined in
Section 441(b) of the Code or any similar provisions of U.S. state or local tax
Law, as applicable (and, therefore, for the avoidance of doubt, may include a
period of less than 12 months for which a Tax Return is filed), ending on or
after the closing date of the IPO.

 

“Taxing Authority” means any national, federal, state, county, municipal or
local government, or any subdivision, agency, commission or authority thereof,
or any

 

8

--------------------------------------------------------------------------------



 

quasi-governmental body, or any other authority of any kind, exercising
regulatory or other authority in relation to tax matters.

 

“Treasury Regulations” means the final, temporary and (to the extent they can be
relied upon) proposed regulations under the Code, as promulgated from time to
time (including corresponding provisions and succeeding provisions) and as in
effect for the relevant taxable period.

 

“U.S.” means the United States of America.

 

“Unit Purchase” is defined in the recitals to this Agreement.

 

“Units” means Common Units, as defined in the Operating Agreement.

 

“Valuation Assumptions” means, as of an Early Termination Effective Date, the
assumptions that:

 

(i)                                     in each Taxable Year ending on or after
such Early Termination Effective Date, the Corporation will have taxable income
sufficient to fully use the deductions arising from the Basis Adjustments and
the Imputed Interest during such Taxable Year or future Taxable Years
(including, for the avoidance of doubt, Basis Adjustments and Imputed Interest
that would result from future Tax Benefit Payments that would be paid in
accordance with the Valuation Assumptions) in which such deductions would become
available;

 

(ii)                                  the income tax rates that will be in
effect for each such Taxable Year will be those specified for each such Taxable
Year by the Code and other applicable Law as in effect on the Early Termination
Effective Date, except to the extent any change to such tax rates for such
Taxable Year have already been enacted into Law;

 

(iii)                               all taxable income of the Corporation will
be subject to the maximum applicable tax rates for each Covered Tax throughout
the relevant period;

 

(iv)                              any loss carryovers or carrybacks generated by
any Basis Adjustment or Imputed Interest (including any such Basis Adjustment or
Imputed Interest generated as a result of payments made or deemed to be made
under this Agreement) and available (taking into account any known and
applicable limitations) as of the date of the Early Termination Schedule will be
used by the Corporation ratably in each of the 5 consecutive Taxable Years
beginning with the Taxable Year that includes the date of the Early Termination
Schedule (but, in the case of any such carryover or carryback that has less than
5 remaining Taxable Years, ratably through the scheduled expiration date of such
carryover or carryback) (by way of example, if on the date of the Early
Termination Schedule the Corporation had $100 of net operating losses, $20 of
such net operating losses would be used in each of the 5 consecutive Taxable
Years beginning in the Taxable Year of such Early Termination Schedule);

 

9

--------------------------------------------------------------------------------



 

(v)                                 any non-amortizable assets will be disposed
of on the fifteenth anniversary of the earlier of (i) the applicable Basis
Adjustment and (ii) the Early Termination Effective Date;

 

(vi)                              if, on the Early Termination Effective Date,
any Member has Units that have not been Exchanged, then such Units shall be
deemed to be Exchanged for the Market Value of the shares of Class A Common
Stock or the amount of cash that would be received by such Member had such Units
actually been Exchanged on the Early Termination Effective Date;

 

(vii)                           any future payment obligations pursuant to this
Agreement that are used to calculate the Early Termination Payment will be
satisfied on the date that any Tax Return to which any such payment obligation
relates is required to be filed excluding any extensions; and

 

(viii)                        with respect to Taxable Years ending prior to the
Early Termination Effective Date, any unpaid Tax Benefit Payments and any
applicable Default Rate Interest will be paid.

 

“Voluntary Early Termination” is defined in Section 4.2(a)(i).

 

SECTION 1.2.                                    Rules of Construction.  Unless
otherwise specified herein:

 

(a)                                 For purposes of interpretation of this
Agreement:

 

(i)                                     The words “herein,” “hereto,” “hereof”
and “hereunder” and words of similar import when used in this Agreement shall
refer to this Agreement as a whole and not to any particular provision thereof.

 

(ii)                                  Unless specified otherwise, references to
an Article, Section or clause refer to the appropriate Article, Section or
clause in this Agreement.

 

(iii)                               References to dollars or “$” refer to the
lawful currency of the U.S.

 

(iv)                              The terms “include” or “including” are by way
of example and not limitation and shall be deemed followed by the words “without
limitation”.

 

(v)                                 The term “or”, when used in a list of two or
more items, means “and/or” and may indicate any combination of the items.

 

(vi)                              The term “documents” includes any and all
instruments, documents, agreements, certificates, notices, reports, financial
statements and other writings, however evidenced, whether in physical or
electronic form.

 

(b)                                 In the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including”, the words “to” and “until” each mean “to but excluding” and the word
“through” means “to and including.”

 

10

--------------------------------------------------------------------------------



 

(c)                                  Section headings herein are included for
convenience of reference only and shall not affect the interpretation of this
Agreement.

 

(d)                                 Unless otherwise expressly provided herein,
(i) references to organizational documents (including the Operating Agreement),
agreements (including this Agreement) and other contractual instruments shall be
deemed to include all subsequent amendments, restatements, extensions,
supplements and other modifications thereto, but only to the extent that such
amendments, restatements, extensions, supplements and other modifications are
permitted hereby, and (ii) references to any Law (including the Code and the
Treasury Regulations) include all statutory and regulatory provisions
consolidating, amending, replacing, supplementing or interpreting such Law.

 

ARTICLE II

 

Determination of Realized Tax Benefit

 

SECTION 2.1.                                    Basis Adjustments; SciPlay
Parent 754 Election.

 

(a)                                 Basis Adjustments.  The Parties acknowledge
and agree that (i) each Redemption shall be treated as a direct purchase of
Units by the Corporation from the applicable Member pursuant to
Section 707(a)(2)(B) of the Code (or any similar provisions of applicable state,
local or foreign tax Law) (i.e., equivalent to a Direct Exchange) and (ii) each
Exchange will give rise to Basis Adjustments.

 

(b)                                 SciPlay Parent Section 754 Election.  The
Corporation shall cause SciPlay Parent and each of its Subsidiaries that is
treated as a partnership for U.S. Federal income tax purposes to have in effect
an election under Section 754 of the Code (or any similar provisions of
applicable state, local or foreign tax Law) for each Taxable Year. The
Corporation shall take commercially reasonable efforts to cause each Person in
which SciPlay Parent owns a direct or indirect equity interest (other than a
Subsidiary) that is so treated as a partnership to have in effect any such
election for each Taxable Year.

 

SECTION 2.2.                                    Basis Schedules.  Within 150
calendar days after the filing of the U.S. Federal income Tax Return of the
Corporation for each relevant Taxable Year, the Corporation shall deliver to the
Members a schedule showing, in reasonable detail, (a) the Non-Adjusted Tax Basis
of the Reference Assets as of each applicable Exchange Date, (b) the Basis
Adjustments to the Reference Assets for such Taxable Year, calculated (i) in the
aggregate and (ii) solely with respect to each applicable Member, (c) the
periods over which the Reference Assets are amortizable or depreciable and
(d) the period over which each Basis Adjustment is amortizable or depreciable
(such schedule, a “Basis Schedule”). A Basis Schedule will become final and
binding on the Parties pursuant to the procedures set forth in
Section 2.4(a) and may be amended by the Parties pursuant to the procedures set
forth in Section 2.4(b).

 

SECTION 2.3.                                    Tax Benefit Schedules.

 

(a)                                 Tax Benefit Schedule.  Within 150 calendar
days after the filing of the U.S. Federal income Tax Return of the Corporation
for any Taxable Year in which there is a

 

11

--------------------------------------------------------------------------------



 

Realized Tax Benefit or Realized Tax Detriment, the Corporation shall provide to
the Members a schedule showing, in reasonable detail, the calculation of the
Realized Tax Benefit or Realized Tax Detriment for such Taxable Year (a “Tax
Benefit Schedule”). A Tax Benefit Schedule will become final and binding on the
Parties pursuant to the procedures set forth in Section 2.4(a) and may be
amended by the Parties pursuant to the procedures set forth in Section 2.4(b).

 

(b)                                 Applicable Principles. Subject to the
provisions hereunder, the Realized Tax Benefit or Realized Tax Detriment for
each Taxable Year is intended to measure the decrease or increase in the Actual
Tax Liability of the Corporation for such Taxable Year attributable to the Basis
Adjustments and Imputed Interest, as determined using a “with and without”
methodology described in Section 2.4(a). Carryovers or carrybacks of any tax
item attributable to any Basis Adjustment or Imputed Interest shall be
considered to be subject to the rules of the Code and the Treasury Regulations,
and the appropriate provisions of state, local and foreign tax Law, governing
the use, limitation or expiration of carryovers or carrybacks of the relevant
type. If a carryover or carryback of any tax item includes a portion that is
attributable to a Basis Adjustment or Imputed Interest (a “TRA Portion”) and
another portion that is not attributable to a Basis Adjustment or Imputed
Interest (a “Non-TRA Portion”), such portions shall be considered to be used in
accordance with the “with and without” methodology so that (i) the amount of any
Non-TRA Portion is deemed utilized first, followed by the amount of any TRA
Portion (with the TRA Portion being applied on a proportionate basis consistent
with the provisions of Section 3.3(a)) and (ii) in the case of a carryback of a
Non-TRA Portion, such carryback shall not affect the original “with and without”
calculation made in the prior Taxable Year. Except with respect to the portion
of any payment attributable to Imputed Interest, all Tax Benefit Payments and
payments of Default Rate Interest will be treated as subsequent upward purchase
price adjustments that give rise to further Basis Adjustments for the
Corporation beginning in the Taxable Year of payment, and as a result, such
additional Basis Adjustments will be incorporated into such Taxable Year and
into future Taxable Years, as appropriate.

 

SECTION 2.4.                                    Procedures; Amendments.

 

(a)                                 Procedures.  At any time at least 90
calendar days before a Schedule is due, the Members may, by written notice,
require the Corporation to retain and cause the Advisory Firm to prepare all
subsequently due Schedules necessitated by this Agreement. Each time the
Corporation delivers a Schedule to the Members under this Agreement, the
Corporation shall, with respect to such Schedule, also (i) deliver to the
Members supporting schedules and work papers, as determined by the Corporation
or as reasonably requested by any Member, that provide a reasonable level of
detail regarding relevant data and calculations and (ii) allow the Members and
their advisors to have reasonable access to the appropriate representatives, as
determined by the Corporation or as reasonably requested by the Members, at the
Corporation or the Advisory Firm in connection with a review of relevant
information. Without limiting the generality of the preceding sentence, the
Corporation shall ensure that any Tax Benefit Schedule that is delivered to the
Members, along with any supporting schedules and work papers, provides a
reasonably detailed presentation of the calculations of the Actual Tax Liability
for the relevant Taxable Year and the Hypothetical Tax Liability for such
Taxable Year, and identifies any material assumptions or operating procedures or

 

12

--------------------------------------------------------------------------------



 

principles that were used for purposes of such calculations. A Schedule will
become final and binding on the Parties 30 calendar days from the date on which
the Members first received the applicable Schedule unless a Member, within such
period, provides the Corporation with written notice of a material objection
(made in good faith) to such Schedule and sets forth in reasonable detail such
Member’s material objection (an “Objection Notice”). If the Parties, for any
reason, are unable to resolve the issues raised in such Objection Notice within
30 calendar days after receipt by the Corporation of the Objection Notice, the
Corporation and the Member shall employ the Reconciliation Procedures described
in Section 7.8 and the finalization of the Schedule will be conducted in
accordance therewith.

 

(b)                                 Amended Schedule.  A Schedule (other than an
Early Termination Schedule) for any Taxable Year may only and shall be amended
from time to time by the Corporation (i) in connection with a Determination
affecting such Schedule, (ii) to correct inaccuracies in such Schedule
identified as a result of the receipt of additional factual information relating
to a Taxable Year after the date such Schedule was originally provided to the
Members, (iii) to comply with an Expert’s determination under the Reconciliation
Procedures, (iv) to reflect a change in the Realized Tax Benefit or Realized Tax
Detriment for such Taxable Year attributable to a carryover or carryback of a
loss or other tax item to such Taxable Year or (v) to reflect a change in the
Realized Tax Benefit or Realized Tax Detriment for such Taxable Year
attributable to an amended Tax Return filed for such Taxable Year (any such
Schedule in its amended form, an “Amended Schedule”). The Corporation shall
provide any Amended Schedule to the applicable Members within 30 calendar days
of the occurrence of an event referred to in any of clauses (i) through (v) of
the preceding sentence, and the delivery and finalization of any such Amended
Schedule shall, for the avoidance of doubt, be subject to the procedures
described in Section 2.4(a).

 

ARTICLE III

 

Tax Benefit Payments

 

SECTION 3.1.                                    Timing and Amount of Tax Benefit
Payments.

 

(a)                                 Timing of Payments.  Subject to Sections 3.2
and 3.3, by the date that is 3 Business Days following the date on which each
Tax Benefit Schedule becomes final in accordance with Section 2.4(a) (such date,
the “Final Payment Date” in respect of any Tax Benefit Payment), the Corporation
shall pay in full to each relevant Member the Tax Benefit Payment as determined
pursuant to Section 3.1(b). Each such Tax Benefit Payment shall be made by wire
transfer of immediately available funds to a bank account or accounts designated
by such Member. For the avoidance of doubt, no Member shall be required under
any circumstances to return any Payment or any Default Rate Interest paid by the
Corporation to such Member.

 

(b)                                 Amount of Payments.  For purposes of this
Agreement, a “Tax Benefit Payment” with respect to any Member means an amount
equal to the sum of the Net Tax Benefit that is Attributable to such Member and
the Interest Amount. No Tax Benefit Payment shall be calculated or made in
respect of any estimated tax payments, including any estimated U.S. Federal
income tax payments.

 

13

--------------------------------------------------------------------------------



 

(i)                                     Attributable.  A Net Tax Benefit is
“Attributable” to a Member to the extent that it is derived from any Basis
Adjustment or Imputed Interest that is attributable to an Exchange undertaken by
or with respect to such Member.

 

(ii)                                  Net Tax Benefit.  The “Net Tax Benefit”
with respect to a Member for a Taxable Year equals the amount of the excess, if
any, of (A) 85% of the Cumulative Net Realized Tax Benefit Attributable to such
Member as of the end of such Taxable Year over (B) the aggregate amount of all
Tax Benefit Payments previously made to such Member under this Section 3.1
(excluding payments attributable to Interest Amounts).

 

(iii)                               Cumulative Net Realized Tax Benefit.  The
“Cumulative Net Realized Tax Benefit” for a Taxable Year equals the cumulative
amount of Realized Tax Benefits for all Taxable Years of the Corporation, up to
and including such Taxable Year, net of the cumulative amount of Realized Tax
Detriments for the same period. The Realized Tax Benefit and Realized Tax
Detriment for each Taxable Year shall be determined based on the most recent Tax
Benefit Schedule or Amended Schedule, if any, in existence at the time of such
determination.

 

(iv)                              Realized Tax Benefit.  The “Realized Tax
Benefit” for a Taxable Year equals the excess, if any, of the Hypothetical Tax
Liability over the Actual Tax Liability for such Taxable Year. If all or a
portion of the Actual Tax Liability for such Taxable Year arises as a result of
an audit or similar proceeding by a Taxing Authority of any Taxable Year, such
liability shall not be included in determining the Realized Tax Benefit unless
and until there has been a Determination.

 

(v)                                 Realized Tax Detriment.  The “Realized Tax
Detriment” for a Taxable Year equals the excess, if any, of the Actual Tax
Liability over the Hypothetical Tax Liability for such Taxable Year. If all or a
portion of the Actual Tax Liability for such Taxable Year arises as a result of
an audit or similar proceeding by a Taxing Authority of any Taxable Year, such
liability shall not be included in determining the Realized Tax Detriment unless
and until there has been a Determination.

 

(vi)                              Interest Amount.  The “Interest Amount” in
respect of a Member equals interest on the unpaid amount of the Net Tax Benefit
with respect to such Member for a Taxable Year, calculated at the Agreed Rate
from the due date (without extensions) for filing the U.S. Federal income Tax
Return of the Corporation for such Taxable Year until the earlier of (A) the
date on which no remaining Tax Benefit Payment to the Member is due in respect
of such Net Tax Benefit and (B) the applicable Final Payment Date.

 

(vii)                           The Parties acknowledge and agree that, as of
the date of this Agreement and as of the date of any future Exchange that may be
subject to this Agreement, the aggregate value of the Tax Benefit Payments
cannot be reasonably ascertained for U.S. Federal income or other applicable tax
purposes.

 

14

--------------------------------------------------------------------------------



 

SECTION 3.2.                                    No Duplicative Payments.  It is
intended that the provisions hereunder will not result in the duplicative
payment of any amount that may be required under this Agreement, and the
provisions hereunder shall be consistently interpreted and applied in accordance
with that intent.

 

SECTION 3.3.                                    Pro-Ration of Payments as
Between the Members.

 

(a)                                 Insufficient Taxable Income. 
Notwithstanding anything in Section 3.1(b) to the contrary, if the aggregate
potential Covered Tax benefit of the Corporation as calculated with respect to
the Basis Adjustments and Imputed Interest (in each case, without regard to the
Taxable Year of origination) is limited in a particular Taxable Year because the
Corporation does not have sufficient actual taxable income, then the available
Covered Tax benefit for the Corporation shall be allocated among the Members in
proportion to the respective Tax Benefit Payment that would have been payable if
the Corporation had sufficient taxable income. For example, if the Corporation
had $200 of aggregate potential Covered Tax benefits with respect to the Basis
Adjustments and Imputed Interest in a particular Taxable Year (with $50 of such
Covered Tax benefits attributable to Member A and $150 attributable to Member
B), such that Member A would have been entitled to a Tax Benefit Payment of
$42.50 and Member B would have been entitled to a Tax Benefit Payment of $127.50
if the Corporation had sufficient actual taxable income, and if the Corporation
instead had insufficient actual taxable income in such Taxable Year, such that
the Covered Tax benefit was limited to $100, then $25 of the aggregate $100
actual Covered Tax benefit for the Corporation for such Taxable Year would be
allocated to Member A and $75 would be allocated to Member B, such that Member A
would receive a Tax Benefit Payment of $21.25 and Member B would receive a Tax
Benefit Payment of $63.75.

 

(b)                                 Late Payments.  If for any reason the
Corporation is not able to fully satisfy its payment obligations to make all Tax
Benefit Payments due in respect of a particular Taxable Year, then (i) Default
Rate Interest will accrue pursuant to Section 5.2, (ii) the Corporation shall
pay the available amount of such Tax Benefit Payments (and any applicable
Default Rate Interest) in respect of such Taxable Year to each Member pro rata
in line with Section 3.3(a) and (iii) no Tax Benefit Payment shall be made in
respect of any Taxable Year until all Tax Benefit Payments (and any applicable
Default Rate Interest) to all Members in respect of all prior Taxable Years have
been made in full.

 

ARTICLE IV

 

Termination

 

SECTION 4.1.                                    Early Termination of Agreement;
Acceleration Events.

 

(a)                                 Corporation’s Early Termination Right.  With
the written approval of a majority of the Independent Directors, the Corporation
may terminate this Agreement, as and to the extent provided herein, by paying in
full each and every Member the Early Termination Payment (along with any
applicable Default Rate Interest) due to such Member.

 

15

--------------------------------------------------------------------------------



 

(b)                                 Acceleration upon Change of Control.  In the
event of a Change of Control, the Early Termination Payment (calculated as if an
Early Termination Notice had been delivered on the date of the Change of
Control) shall become due and payable in accordance with Section 4.3 and the
Agreement shall terminate, as and to the extent provided herein.

 

(c)                                  Acceleration upon Breach of Agreement.  In
the event of a Material Breach, the Early Termination Payment (calculated as if
an Early Termination Notice had been delivered on the date of the Material
Breach) shall become due and payable in accordance with Section 4.3 and the
Agreement shall terminate, as and to the extent provided herein.  Subject to the
next sentence, the Corporation’s failure to make a Payment (along with any
applicable Default Rate Interest) within 30 calendar days of the applicable
Final Payment Date shall be deemed to constitute a Material Breach. To the
extent that any Tax Benefit Payment is not made by the date that is 30 calendar
days after the relevant Final Payment Date because the Corporation (i) is
prohibited from making such payment under Section 5.1 or the terms of any
agreement governing any Senior Obligations or (ii) does not have, and cannot
take commercially reasonable actions to obtain, sufficient funds to make such
payment, such failure will not constitute a Material Breach; provided that
(A) such payment obligation nevertheless will accrue for the benefit of the
Members, (B) the Corporation shall promptly (and in any event, within 3 Business
Days) pay the entirety of the unpaid amount (along with any applicable Default
Rate Interest) once the Corporation is not prohibited from making such payment
under Section 5.1 or the terms of the agreements governing the Senior
Obligations and the Corporation has sufficient funds to make such payment and
(C) the failure of the Corporation to do so will constitute a Material Breach.
It shall be a Material Breach if the Corporation makes any distribution of cash
or other property (other than shares of Class A Common Stock) to its
stockholders or uses cash or other property to repurchase any capital stock of
the Corporation (including Class A Common Stock), in each case before all Tax
Benefit Payments (along with any applicable Default Rate Interest) have been
paid for any Taxable Year that has ended.  The Corporation shall use
commercially reasonable efforts to (1) obtain sufficient available funds for the
purpose of making Tax Benefit Payments under this Agreement and (2) avoid
entering into any agreements that could be reasonably anticipated to materially
delay the timing of the making of any Tax Benefit Payments under this Agreement.

 

(d)                                 In the case of a termination pursuant to any
of the foregoing paragraphs (a), (b) or (c), upon the Corporation’s payment in
full of the Early Termination Payment (along with any applicable Default Rate
Interest) to each Member, the Corporation shall have no further payment
obligations under this Agreement other than with respect to any Tax Benefit
Payments (along with any applicable Default Rate Interest) in respect of any
Taxable Year ending prior to the Early Termination Effective Date, and such
payment obligations shall survive the termination of, and be calculated and paid
in accordance with, this Agreement.  If an Exchange subsequently occurs with
respect to Units for which the Corporation has paid the Early Termination
Payment in full, the Corporation shall have no obligations under this Agreement
with respect to such Exchange.

 

16

--------------------------------------------------------------------------------



 

SECTION 4.2.                                    Early Termination Notice.

 

(a)                                 If (i) the Corporation chooses to exercise
its termination right under Section 4.1(a) (“Voluntary Early Termination”),
(ii) a Change of Control occurs or (iii) a Material Breach occurs, the
Corporation shall, in each case, deliver to the Members a reasonably detailed
notice of the Corporation’s decision to exercise such right or the occurrence of
such event, as applicable (an “Early Termination Notice”).  In the case of an
Early Termination Notice delivered with respect to a Voluntary Early
Termination, the Corporation may withdraw such Early Termination Notice and
rescind its Voluntary Early Termination at any time prior to the time at which
any Early Termination Payment is paid.

 

(b)                                 The Corporation shall deliver a schedule
showing in reasonable detail the calculation of the Early Termination Payment
(an “Early Termination Schedule”) (i) simultaneously with the delivery of an
Early Termination Notice or (ii) in the case of a termination pursuant to
Section 4.1(b) or Section 4.1(c), as soon as reasonably practicable following
the occurrence of the Change of Control or Material Breach giving rise to such
termination.  The date on which such Early Termination Schedule becomes final in
accordance with Section 2.4(a) shall be the “Early Termination Reference Date”.

 

SECTION 4.3.                                    Payment upon Early Termination.

 

(a)                                 Timing of Payment.  By the date that is 3
Business Days after the Early Termination Reference Date (such date, the “Final
Payment Date” in respect of the Early Termination Payment), the Corporation
shall pay in full to each Member an amount equal to the Early Termination
Payment applicable to such Member. Such Early Termination Payment shall be made
by the Corporation by wire transfer of immediately available funds to a bank
account or accounts designated by the applicable Member.

 

(b)                                 Amount of Payment. The “Early Termination
Payment” payable to a Member pursuant to Section 4.3(a) shall equal the present
value, discounted at the Agreed Rate and determined as of the Early Termination
Reference Date, of all Tax Benefit Payments (other than any Tax Benefit Payments
in respect of Taxable Years ending prior to the Early Termination Effective
Date) that would be required to be paid by the Corporation to such Member,
beginning from the Early Termination Effective Date and using the Valuation
Assumptions. For the avoidance of doubt, an Early Termination Payment shall be
made to each Member in accordance with this Agreement, regardless of whether
such Member has Exchanged all of its Units as of the Early Termination Effective
Date.

 

ARTICLE V

 

Subordination and Late Payments

 

SECTION 5.1.                                    Subordination.  Notwithstanding
any other provision of this Agreement to the contrary, any payment required to
be made by the Corporation to the Members under this Agreement shall rank
subordinate and junior in right of payment to any principal, interest or other
amounts due and payable in respect of any obligations owed in respect of secured
indebtedness for borrowed money of the Corporation (“Senior

 

17

--------------------------------------------------------------------------------



 

Obligations”) and shall rank pari passu in right of payment with all current or
future obligations of the Corporation that are not Senior Obligations.

 

SECTION 5.2.                                    Late Payments by the
Corporation.  The amount of any Payment not made to any Member by the applicable
Final Payment Date shall be payable together with “Default Rate Interest”,
calculated at the Default Rate and accruing on the amount of the unpaid Payment
from the applicable Final Payment Date until the date on which the Corporation
makes such Payment to such Member.

 

ARTICLE VI

 

Tax Matters; Consistency; Cooperation

 

SECTION 6.1.                                    Participation in the
Corporation’s and SciPlay Parent’s Tax Matters.  Except as otherwise provided
herein or in Article IX of the Operating Agreement, the Corporation shall have
full responsibility for, and sole discretion over, all tax matters concerning
the Corporation or SciPlay Parent, including preparing, filing or amending any
Tax Return and defending, contesting or settling any issue pertaining to taxes.
Notwithstanding the foregoing, the Corporation shall notify the relevant Members
of, and keep them reasonably informed with respect to, the portion of any audit
by any Taxing Authority of the Corporation, SciPlay Parent or any of SciPlay
Parent’s Subsidiaries, the outcome of which is reasonably expected to materially
affect such Members’ rights and obligations under this Agreement, and any such
Member shall have the right to participate in and to monitor at its own expense
(but not to control) any such portion of any such audit; provided that the
Corporation shall not settle or fail to contest any issue pertaining to Covered
Taxes that is reasonably expected to materially affect any Member’s rights or
obligations under this Agreement without the prior written consent of such
Member, such consent not to be unreasonably withheld, conditioned or delayed.

 

SECTION 6.2.                                    Consistency.  Except upon the
written advice of the Advisory Firm and except for items that are explicitly
described as “deemed” or treated in a similar manner by the terms of this
Agreement, all calculations and determinations made hereunder, including any
Basis Adjustments, the Schedules and the determination of any Realized Tax
Benefits or Realized Tax Detriments, shall be made in accordance with the
elections, methodologies and positions taken by the Corporation and SciPlay
Parent on their respective Tax Returns. Each Member shall prepare its Tax
Returns in a manner consistent with the terms of this Agreement and any related
calculations or determinations made hereunder, including the terms of
Section 2.1 and the Schedules provided to each such Member, except as otherwise
required by Law. In the event that an Advisory Firm is replaced with another
Advisory Firm acceptable to the Audit Committee, the Parties shall cause such
replacement Advisory Firm to perform its services necessitated by this Agreement
using procedures and methodologies consistent with those of the previous
Advisory Firm, unless otherwise required

 

18

--------------------------------------------------------------------------------



 

by Law or unless the Corporation and all of the Members agree to the use of
other procedures and methodologies.

 

SECTION 6.3.                                    Cooperation.

 

(a)                                 Each Member shall (i) furnish to the
Corporation in a timely manner such information, documents and other materials
as the Corporation may reasonably request for purposes of making any
determination or computation necessary or appropriate under this Agreement,
preparing any Tax Return of SciPlay Parent or any of its Subsidiaries or
contesting or defending any related audit, examination or controversy with any
Taxing Authority, (ii) make itself available to the Corporation and its
representatives to provide explanations of documents and materials and such
other information as the Corporation or its representatives may reasonably
request in connection with any of the matters described in clause (i) above and
(iii) reasonably cooperate in connection with any such matter.

 

(b)                                 The Corporation shall reimburse the Members
for any reasonable and documented out-of-pocket costs and expenses incurred
pursuant to Section 6.3(a).

 

ARTICLE VII

 

MISCELLANEOUS

 

SECTION 7.1.                                    Notices.  All notices, requests,
consents and other communications required or permitted hereunder shall be in
writing and (i) delivered personally, (ii) sent by e-mail or (iii) sent by
overnight courier, in each case, addressed as follows:

 

If to the Corporation, to:

 

SciPlay Corporation

6601 Bermuda Road
Las Vegas, Nevada 89119

Attn:                                            General Counsel

 

with a copy (which shall not constitute notice to the Corporation) to:

 

Latham & Watkins LLP

885 Third Avenue
New York, New York 10022
Attn:                                            Marc Jaffe

Facsimile:                 (212) 751-4864

E-mail:                                Marc.Jaffe@lw.com

 

19

--------------------------------------------------------------------------------



 

If to SG Holding I or to SG Holding, to:

 

SG Social Holding Company I, LLC
6601 Bermuda Road
Las Vegas, Nevada 89119
Attn:                                            Legal Department

 

with a copy (which shall not constitute notice to SG Holding I or to SG Holding)
to:

 

Cravath, Swaine & Moore LLP

825 Eighth Avenue
New York, New York 10019
Attn:                                            Robert I. Townsend, III, Esq.;

J. Leonard Teti, II, Esq.;

Christopher K. Fargo, Esq.

E-mail:                                rtownsend@cravath.com;

lteti@cravath.com;

cfargo@cravath.com

 

If to any other Member, to the address and e-mail address specified on such
Member’s signature page to the applicable Joinder.

 

Unless otherwise specified herein, such notices, requests, consents or other
communications shall be deemed effective (i) on the date received, if personally
delivered, (ii) on the date received if delivered by e-mail on a Business Day,
or if not delivered on a Business Day, on the first Business Day thereafter and
(iii) 2 Business Days after being sent by overnight courier. Each of the Parties
shall be entitled to specify a different address by giving notice as aforesaid
to each of the other Parties.

 

SECTION 7.2.                                    Counterparts.  This Agreement
may be executed in one or more counterparts, all of which shall be considered
one and the same agreement and shall become effective when one or more
counterparts have been signed by each of the Parties and delivered to the other
Parties, it being understood that all Parties need not sign the same
counterpart. Delivery of an executed signature page to this Agreement by e-mail
transmission shall be as effective as delivery of a manually signed counterpart
of this Agreement.

 

SECTION 7.3.                                    Entire Agreement; No Third-Party
Beneficiaries.  This Agreement constitutes the entire agreement and supersedes
all prior agreements and understandings, both written and oral, among the
Parties with respect to the subject matter hereof. This Agreement shall be
binding upon and inure solely to the benefit of each Party hereto and their
respective successors and permitted assigns, and nothing in this Agreement,
express or implied, is intended to or shall confer upon any other Person any
right, benefit or remedy of any nature whatsoever under or by reason of this
Agreement.

 

SECTION 7.4.                                    Severability.  If any term or
other provision of this Agreement is invalid, illegal or incapable of being
enforced by any Law or public policy, all

 

20

--------------------------------------------------------------------------------



 

other terms and provisions hereunder shall nevertheless remain in full force and
effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
Party. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the Parties shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
Parties as closely as possible in an acceptable manner.

 

SECTION 7.5.                                    Assignments; Amendments;
Successors; No Waiver.

 

(a)                                 Assignment.  No Member may assign, sell,
pledge or otherwise alienate or transfer any interest in this Agreement,
including the right to receive any payments under this Agreement, to any Person
without the prior written consent of the Corporation, which consent shall not be
unreasonably withheld, conditioned or delayed, and without such Person executing
and delivering a Joinder agreeing to succeed to the applicable portion of such
Member’s interest in this Agreement and to become a Party for all purposes of
this Agreement (the “Joinder Requirement”). Notwithstanding the foregoing, if
any Member sells, exchanges, distributes or otherwise transfers Units to any
Person (other than the Corporation or SciPlay Parent) in accordance with the
terms of the Operating Agreement, such Member shall have the option to assign to
the transferee of such Units its rights under this Agreement with respect to
such transferred Units; provided that such transferee has satisfied the Joinder
Requirement. For the avoidance of doubt, if a Member transfers Units in
accordance with the terms of the Operating Agreement but does not assign to the
transferee of such Units its rights under this Agreement with respect to such
transferred Units, such Member shall continue to be entitled to receive the Tax
Benefit Payments arising in respect of a subsequent Exchange of such Units. The
Corporation may not assign any of its rights or obligations under this Agreement
to any Person without Member Approval (and any purported assignment without such
consent shall be null and void).

 

(b)                                 Amendments.  No provision of this Agreement
may be amended unless such amendment is approved in writing by the Corporation
with Member Approval; provided that amendment of the definition of Change of
Control will also require the written approval of a majority of the Independent
Directors. In the event that LIBOR ceases to be available, the Parties will
negotiate in good faith to amend this Agreement to replace LIBOR with a mutually
acceptable successor rate.

 

(c)                                  Successors.  All of the terms and
provisions hereunder shall be binding upon, and shall inure to the benefit of
and be enforceable by, the Parties and their respective successors, assigns,
heirs, executors, administrators and legal representatives. The Corporation
shall require and cause any direct or indirect successor (whether by equity
purchase, merger, consolidation or otherwise) to all or substantially all of the
business or assets of the Corporation, by written agreement, expressly to assume
and agree to perform this Agreement in the same manner and to the same extent
that the Corporation would be required to perform if no such succession had
taken place.

 

(d)                                 Waiver.  No provision of this Agreement may
be waived unless such waiver is in writing and signed by the Party against whom
the waiver is to be effective. No failure by any Party to insist upon the strict
performance of any covenant, duty, agreement or

 

21

--------------------------------------------------------------------------------



 

condition of this Agreement, or to exercise any right or remedy consequent upon
a breach thereof, shall constitute a waiver of any such breach or any other
covenant, duty, agreement or condition.

 

SECTION 7.6.                                    Titles and Subtitles.  The
titles of the sections and subsections of this Agreement are for convenience of
reference only and are not to be considered in construing this Agreement.

 

SECTION 7.7.                                    Resolution of Disputes;
Governing Law.

 

(a)                                 Except for Reconciliation Disputes subject
to Section 7.8, any and all disputes which cannot be settled after good faith
negotiation within 30 calendar days, including any ancillary claims of any
Party, arising out of, relating to or in connection with the validity,
negotiation, execution, interpretation, performance or non-performance of this
Agreement (including the validity, scope and enforceability of this Section 7.7
or Section 7.8) (each, a “Dispute”) shall be finally resolved by arbitration in
accordance with the International Institute for Conflict Prevention and
Resolution Rules for Non-Administered Arbitration by the majority vote of a
panel of three arbitrators, of which the Corporation shall designate one
arbitrator and the Members party to such Dispute shall designate one arbitrator,
in each case in accordance with the “screened” appointment procedure provided in
Resolution Rule 5.4. In addition to monetary damages, the arbitrators shall be
empowered and permitted to award equitable relief, including an injunction and
specific performance of any obligation under this Agreement. The arbitrators are
not empowered to award damages in excess of compensatory damages, and each Party
hereby irrevocably waives any right to recover punitive, exemplary or similar
damages with respect to any Dispute. Any award shall be the sole and exclusive
remedy between the Parties regarding any claims, counterclaims, issues or
accounting presented to the arbitrators. The arbitration shall be governed by
the Federal Arbitration Act, 9 U.S.C. §§ 1 et seq., and judgment upon the award
rendered by the arbitrators may be entered by any court located in Clark County,
Nevada having jurisdiction over the parties or the matter. The place of the
arbitration shall be Clark County, Nevada.

 

(b)                                 Notwithstanding the provisions of
paragraph (a) above, any Party may bring an action or special proceeding in any
court of competent jurisdiction located in Clark County, Nevada, which shall be
the exclusive forum for any such action or proceeding, for the purpose of
compelling another Party to arbitrate, seeking temporary or preliminary relief
in aid of an arbitration hereunder or enforcing an arbitration award and, for
the purposes of this paragraph (b), each Party (i) expressly consents to the
application of paragraphs (c) and (d) of this Section 7.7 to any such action or
proceeding and (ii) agrees that proof shall not be required that monetary
damages for breach of the provisions hereunder would be difficult to calculate
and that remedies at law would be inadequate.

 

(c)                                  This Agreement shall be governed in all
respects, including as to validity, interpretation and effect, by the internal
Laws of the State of Nevada, without giving effect to the conflict of laws
rules thereof. Subject to this Section 7.7 and Section 7.8, the Parties agree
that any suit or proceeding in connection with, arising out of or relating to
this Agreement shall be instituted only in a Nevada state court (or U.S. Federal
court) located in Clark County, Nevada, and the Parties, for the purpose of any
such suit or proceeding,

 

22

--------------------------------------------------------------------------------



 

irrevocably consent and submit to the exclusive personal jurisdiction and venue
of any such court in any such suit or proceeding. Each Party agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by Law.

 

(d)                                 Each Party irrevocably and unconditionally
waives, to the fullest extent permitted by Law, (i) any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any court referred to in
Section 7.7(b) or 7.7(c) and (ii) the defense of an inconvenient forum to the
maintenance of any such suit, action or proceeding in any such court.

 

(e)                                  Each Party irrevocably consents to service
of process by means of notice in the manner provided for in Section 7.1. Nothing
in this Agreement shall affect the right of any Party to serve process in any
other manner permitted by Law.

 

(f)                                   WAIVER OF RIGHT TO TRIAL BY JURY.  EACH
PARTY HERETO HEREBY KNOWINGLY, VOLUNTARILY, INTENTIONALLY AND IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, AND WITH THE ADVICE
OF ITS COUNSEL, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY SUIT, ACTION OR
PROCEEDING, WHETHER A CLAIM, COUNTERCLAIM, CROSS-CLAIM, OR THIRD PARTY CLAIM,
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING IN ANY WAY TO THIS AGREEMENT
OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY
OTHER THEORY).

 

SECTION 7.8.                                    Reconciliation Procedures.

 

(a)                                 In the event that the Corporation and any
Member are unable to resolve a disagreement with respect to a Schedule prepared
in accordance with the procedures set forth in Section 2.4 or Section 4.2, as
applicable, within the relevant time period designated in this Agreement (a
“Reconciliation Dispute”), the procedures described in this paragraph (the
“Reconciliation Procedures”) will apply. The applicable Parties shall, within
15 calendar days of the commencement of a Reconciliation Dispute, mutually
select a nationally recognized expert in the particular area of disagreement
(the “Expert”) and submit the Reconciliation Dispute to such Expert for
determination. The Expert shall be a partner or principal in a nationally
recognized accounting firm, and unless the Corporation and such Member agree
otherwise, the Expert (and its employing firm) shall not have any material
relationship with the Corporation or such Member or other actual or potential
conflict of interest. If the applicable Parties are unable to agree on an Expert
within such 15 calendar-day time period, the selection of an Expert shall be
treated as a Dispute subject to Section 7.7 and an arbitration panel shall pick
an Expert from a nationally recognized accounting firm that does not have any
material relationship with the applicable Parties or other actual or potential
conflict of interest. The Expert shall resolve any matter relating to (i) a
Basis Schedule, Early Termination Schedule or an amendment to either within
30 calendar days and (ii) a Tax Benefit Schedule or an amendment thereto within
15 calendar days or as soon thereafter as is reasonably practicable, in each
case after the matter has been submitted to the Expert for resolution.
Notwithstanding the preceding sentence, if the matter is not resolved before any

 

23

--------------------------------------------------------------------------------



 

payment that is the subject of a disagreement would be due (in the absence of
such disagreement) or any Tax Return reflecting the subject of a disagreement is
due, the undisputed amount shall be paid by the date prescribed by this
Agreement and such Tax Return may be filed as prepared by the Corporation,
subject to adjustment or amendment upon resolution. The Expert shall finally
determine any Reconciliation Dispute, and its determinations pursuant to this
Section 7.8(a) shall be binding on the applicable Parties and may be entered and
enforced in any court having competent jurisdiction. Any dispute as to whether a
dispute is a Reconciliation Dispute within the meaning of this Section 7.8 or a
Dispute within the meaning of Section 7.7 shall be decided and resolved as a
Dispute subject to the procedures set forth in Section 7.7.

 

(b)                                 Subject to the next sentence, the applicable
Parties shall bear their own costs and expenses of such proceeding, unless
(i) the Expert adopts the Member’s position, in which case the Corporation shall
reimburse the Member for any reasonable and documented out-of-pocket costs and
expenses in such proceeding or (ii) the Expert adopts the Corporation’s
position, in which case the Member shall reimburse the Corporation for any
reasonable and documented out-of-pocket costs and expenses in such proceeding.
The costs and expenses relating to the engagement of such Expert or amending any
Tax Return shall be borne by the Corporation.

 

SECTION 7.9.                                    Withholding.  The Corporation
shall be entitled to deduct and withhold from any payment that is payable to any
Member pursuant to this Agreement such amounts as the Corporation is required to
deduct and withhold with respect to the making of such payment by applicable
Law. To the extent that amounts are so deducted and withheld and paid over to
the appropriate Taxing Authority by the Corporation, such deducted and withheld
amounts shall be treated for all purposes of this Agreement as having been paid
by the Corporation to the relevant Member in respect of whom the deduction and
withholding was made. Each Member shall promptly provide the Corporation with
any applicable tax forms and certifications reasonably requested by the
Corporation in connection with determining whether any such deductions and
withholdings are required by applicable Law.

 

SECTION 7.10.                             Admission of the Corporation into a
Consolidated Group; Transfers of Corporate Assets.

 

(a)                                 If the Corporation is or becomes a member of
an affiliated or consolidated group of corporations that files a consolidated
income Tax Return pursuant to Section 1501 or other applicable sections of the
Code governing affiliated or consolidated groups, or any corresponding
provisions of state, local or foreign tax Law, then (i) the provisions hereunder
shall be applied with respect to the group as a whole, and (ii) Payments and
other applicable items hereunder shall be computed with reference to the
consolidated taxable income of the group as a whole.

 

(b)                                 If the Corporation or SciPlay Parent
transfers one or more assets to a Person treated as a corporation for U.S.
Federal income tax purposes (with which, in the case of the Corporation, the
Corporation does not file a consolidated Tax Return pursuant to Section 1501 of
the Code), such transferor, for purposes of calculating the amount of any
Payment due hereunder, shall be treated as having disposed of such asset in a
fully taxable

 

24

--------------------------------------------------------------------------------



 

transaction on the date of such transfer. The consideration deemed to be
received by the Corporation or SciPlay Parent, as the applicable transferor,
shall be equal to the fair market value of the transferred asset plus the amount
of debt to which such asset is subject, in the case of a transfer of an
encumbered asset. For purposes of this Section 7.10, a transfer of a partnership
interest shall be treated as a transfer of the transferring partner’s applicable
share of each of the assets and liabilities of that partnership.

 

SECTION 7.11.                             Confidentiality.  Each Member and each
of its respective assignees acknowledges and agrees that the information of the
Corporation is confidential and, except in the course of performing any duties
as necessary for the Corporation and its Affiliates, as required by Law or legal
process or to enforce the terms of this Agreement, such Person shall keep and
retain in the strictest confidence and not disclose to any other Person any
confidential information, acquired pursuant to this Agreement, of the
Corporation or its controlled Affiliates or their successors. This Section 7.11
shall not apply to (i) any information that has been made publicly available by
the Corporation or any of its controlled Affiliates, becomes public knowledge
(except as a result of an act of any Member in violation of this Agreement) or
is generally known to the business community, (ii) the disclosure of information
to the extent necessary for a Member to prosecute or defend claims arising under
or relating to this Agreement and (iii) the disclosure of information to the
extent necessary for a Member to prepare and file its Tax Returns, to respond to
any inquiries regarding the same from any Taxing Authority or to prosecute or
defend any action, proceeding or audit by any Taxing Authority with respect to
such Tax Returns. Notwithstanding anything to the contrary herein, the Members
and each of their assignees (and each employee, representative or other agent of
the Members or their assignees, as applicable) may disclose at their discretion
to any and all Persons, without limitation of any kind, the tax treatment and
tax structure of the Corporation, the Members and any of their transactions, and
all materials of any kind (including tax opinions or other tax analyses) that
are provided to the Members relating to such tax treatment and tax structure. If
a Member or an assignee commits, or threatens to commit, a breach of any of the
provisions of this Section 7.11, the Corporation shall have the right and remedy
to have the provisions of this Section 7.11 specifically enforced by injunctive
relief or otherwise by any court of competent jurisdiction without the need to
post any bond or other security, it being acknowledged and agreed that any such
breach or threatened breach will cause irreparable injury to the Corporation or
any of its controlled Affiliates and that money damages alone will not provide
an adequate remedy to such Persons. Such rights and remedies shall be in
addition to, and not in lieu of, any other rights and remedies available at Law
or in equity.

 

SECTION 7.12.                             Change in Law.  Notwithstanding
anything herein to the contrary, if, in connection with an actual or proposed
change in Law, a Member reasonably believes that the existence of this Agreement
could cause income (other than income arising from receipt of a payment under
this Agreement) recognized by such Member (or direct or indirect equity holders
in such Member) in connection with any Exchange to be treated as ordinary income
rather than capital gain (or otherwise taxed at ordinary income rates) for
U.S. Federal income tax purposes or would have other material adverse tax
consequences to such Member or any direct or indirect owner of such Member,
then, at the written election of such Member in its sole discretion (in an
instrument signed by such Member and delivered to the Corporation) and to the
extent specified therein by such Member, this Agreement shall

 

25

--------------------------------------------------------------------------------



 

cease to have further effect and shall not apply to an Exchange occurring after
a date specified by such Member, or may be amended in a manner reasonably
determined by such Member; provided that such amendment shall not result in an
increase in any payments owed by the Corporation under this Agreement at any
time as compared to the amounts and times of payments that would have been due
in the absence of such amendment.

 

SECTION 7.13.                             Interest Rate Limitation. 
Notwithstanding anything to the contrary contained herein, the interest paid or
agreed to be paid hereunder with respect to amounts due to any Member hereunder
shall not exceed the maximum rate of non-usurious interest permitted by
applicable Law (the “Maximum Rate”). If any Member shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the applicable payment (but in each case exclusive of any component thereof
comprising interest) or, if it exceeds such unpaid non-interest amount, refunded
to the Corporation. In determining whether the interest contracted for, charged
or received by any Member exceeds the Maximum Rate, such Member may, to the
extent permitted by applicable Law, (i) characterize any payment that is not
principal as an expense, fee or premium rather than interest, (ii) exclude
voluntary prepayments and the effects thereof or (iii) amortize, prorate,
allocate and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the payment obligations owed by the
Corporation to such Member hereunder. Notwithstanding the foregoing, it is the
intention of the Parties to conform strictly to any applicable usury Laws.

 

SECTION 7.14.                             Independent Nature of Rights and
Obligations.  The rights and obligations of each Member hereunder are several
and not joint with the rights and obligations of any other Person. A Member
shall not be responsible in any way for the performance of the obligations of
any other Person hereunder, nor shall a Member have the right to enforce the
rights or obligations of any other Person hereunder (other than obligations of
the Corporation). The obligations of a Member hereunder are solely for the
benefit of, and shall be enforceable solely by, the Corporation. Nothing
contained herein or in any other agreement or document delivered in connection
herewith, and no action taken by any Member pursuant hereto or thereto, shall be
deemed to constitute the Members acting as a partnership, association, joint
venture or any other kind of entity, or create a presumption that the Members
are in any way acting in concert or as a group with respect to such rights or
obligations or the transactions contemplated hereby.

 

[Signature Page Follows this Page]

 

26

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the undersigned have executed or caused to be executed on
their behalf this Agreement as of the date first written above.

 

 

 

SCIPLAY CORPORATION, AS THE CORPORATION

 

 

 

by

 

 

 

        /s/ Michael D. Cody

 

 

Name:

Michael D. Cody

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

SCIPLAY PARENT COMPANY, LLC

 

 

 

By: SciPlay Corporation, as Manager

 

 

 

 

by

 

 

 

        /s/ Michael D. Cody

 

 

Name:

Michael D. Cody

 

 

Title:

Chief Financial Officer

 

[Signature Page to Tax Receivable Agreement]

 

--------------------------------------------------------------------------------



 

 

SG SOCIAL HOLDING COMPANY I, LLC, AS A MEMBER

 

 

 

By: SG Social Holding Company II, LLC, as its sole member

 

 

 

 

by

 

 

 

        /s/ Michael A. Quartieri

 

 

Name:

Michael A. Quartieri

 

 

Title:

President, Chief Financial Officer and Secretary

 

 

 

 

 

 

 

SG SOCIAL HOLDING COMPANY, LLC, AS A MEMBER

 

 

 

By: SG Social Holding Company I, LLC, as its sole member

 

 

 

        By: SG Social Holding Company II, LLC, as its sole member

 

 

 

 

by

 

 

 

        /s/ Michael A. Quartieri

 

 

Name:

Michael A. Quartieri

 

 

Title:

President, Chief Financial Officer and Secretary

 

[Signature Page to Tax Receivable Agreement]

 

2

--------------------------------------------------------------------------------



 

Exhibit A

 

FORM OF JOINDER AGREEMENT

 

This JOINDER AGREEMENT, dated as of [·], 20[·] (this “Joinder”), is delivered
pursuant to that certain Tax Receivable Agreement, dated as of [·] 2019 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Tax Receivable Agreement”), by and among SciPlay Corporation,
a Nevada corporation (the “Corporation”), SciPlay Parent Company, LLC, a Nevada
limited liability company (“SciPlay Parent”), and each of the Members from time
to time party thereto. Capitalized terms used but not otherwise defined herein
have the respective meanings set forth in the Tax Receivable Agreement.

 

1.                                      Joinder to the Tax Receivable
Agreement.  The undersigned hereby represents and warrants to the Corporation
that, as of the date hereof, the undersigned has been assigned an interest in
the Tax Receivable Agreement from a Member.(1)

 

2.                                      Joinder to the Tax Receivable
Agreement.  Upon the execution of this Joinder by the undersigned and delivery
hereof to the Corporation, the undersigned hereby is and hereafter will be a
Member under the Tax Receivable Agreement and a Party thereto, with all the
rights, privileges and responsibilities of a Member thereunder. The undersigned
hereby agrees that it shall comply with and be fully bound by the terms of the
Tax Receivable Agreement as if it had been a signatory thereto as of the date
thereof.

 

3.                                      Incorporation by Reference. All terms
and conditions of the Tax Receivable Agreement are hereby incorporated by
reference in this Joinder as if set forth herein in full.

 

4.                                      Address. All notices under the Tax
Receivable Agreement to the undersigned shall be direct to:

 

[Name]

[Address]

[City, State, Zip Code]

Attn:

E-mail:

 

[Signature Page Follows this Page]

 

--------------------------------------------------------------------------------

(1)  Note to Draft:  Language to be added as applicable.

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Joinder
as of the day and year first above written.

 

 

 

[NAME OF NEW PARTY]

 

 

 

 

by

 

 

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

Acknowledged and agreed as of the date first set forth above:

 

 

 

 

 

SCIPLAY CORPORATION

 

 

 

by

 

 

 

 

 

 

Name:

 

 

Title:

 

 

[Signature Page to Joinder Agreement]

 

--------------------------------------------------------------------------------